               Case 4:19-cv-01231-JSW Document 45 Filed 08/26/19 Page 1 of 2




1    Marisa Díaz, CSB No. 293072
     E-mail: mdiaz@legalaidatwork.org
2    Christopher Ho, CSB No. 129845
3    E-mail: cho@legalaidatwork.org
     LEGAL AID AT WORK
4    180 Montgomery Street, Suite 600
     San Francisco, California 94104
5    Telephone: 415.864.8848
6    Facsimile: 415.593.0096

7    Beth W. Mora, CSB No. 208859
     E-mail: bmora@moraelaw.com
8    MORA EMPLOYMENT LAW, APC
9    18 Crow Canyon Court, Suite 205
     San Ramon, California 94583
10   Telephone: 925.820.8949
     Facsimile: 925.820.0278
11
12   Attorneys for Plaintiff-Intervenor Ayesha Faiz

13
                                 IN THE UNITED STATES DISTRICT COURT
14
15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

16
17
     U.S. EQUAL EMPLOYMENT                            Case No. 19-cv-01231-JSW
18   OPPORTUNITY COMMISSION,
19                                                    NOTICE OF PENDENCY OF OTHER
                    Plaintiff,                        ACTION OR PROCEEDING
20
21   AYESHA FAIZ,

22                  Plaintiff-Intervenor,
23             v.
24   FIDELITY HOME ENERGY, INC., a
25   California corporation; BRADLEY SMITH, an
     individual; and DOES 1-49,
26
                    Defendants.
27
28
29
30     {00579119.DOCX}                                              Case No. 19-cv-01231-JSW
31                       NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
                Case 4:19-cv-01231-JSW Document 45 Filed 08/26/19 Page 2 of 2




1           Pursuant to Local Rule 3-13, Plaintiff-Intervenor Ayesha Faiz submits this Notice of
2    Pendency of Other Action or Proceeding to provide formal notice of the following action: Faiz v.
3    Fidelity Home Energy, Inc., a California corporation; and Does 1-50, Case No. RG17884669,
4    filed December 4, 2017 in the Superior Court of the State of California, County of Alameda.
5           The complaint in that action alleges claims concerning Wrongful Constructive
6    Termination in Violation of Public Policy; Wrongful Demotion in Violation of Public Policy;
7    Failure to Pay Earned Wages in Violation of Cal. Labor Code Section 201 et seq.; Retaliation in
8    Violation of Labor Code Section 1102.5; and Negligent Supervision. Upon motion, on June 18,
9    2019, this Court asserted supplemental jurisdiction over those claims, Docket No. 24, and those
10   claims are now before this Court. Docket No. 26. Accordingly, on July 29, 2019, without law
11   and motion by the parties, Judge Stephen Pulido of the Superior Court of California, County of
12   Alameda, ordered the Superior Court case dismissed without prejudice. A true and correct copy of
13   Judge Stephen Pulido’s Order is attached hereto as Exhibit A.

14
15
16    Dated: August 26, 2019                           Respectfully submitted,

17                                                     Marisa Díaz
                                                       Christopher Ho
18                                                     LEGAL AID AT WORK
19
                                                       Beth W. Mora
20                                                     MORA EMPLOYMENT LAW, APC
21
22
                                                 By: /s/ Marisa Diaz
23
                                                     MARISA DÍAZ
24                                                   Attorneys for Plaintiff-Intervenor
                                                     Ayesha Faiz
25
26
27
28
29
30     {00579119.DOCX}                             1                     Case No. 19-cv-01231-JSW
31                       NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
